Citation Nr: 1102050	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  04-28 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to reopen 
the claim of service connection for tension headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and S.W. 


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 
1990 to March 1995.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in January 2004 of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In June 2004, the Veteran appeared at a hearing before a 
Decisions Review Officer.  In May 2007, he appeared at a hearing 
before the undersigned Veterans Law Judge.  Transcripts of the 
hearings are in the Veteran's file.

In a decision in August 2007, the Board denied the Veteran's 
application to reopen the claim of service connection for tension 
headaches.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans' Claims (Court).  

In an Order, dated in August 2008, the Court granted a Joint 
Motion to Remand of the parties, the VA Secretary and the 
Veteran, who was then represented by counsel, and vacated and 
remanded the case to the Board for VCAA compliance.

In April 2010, the Board remanded the claim to cure the VCAA 
notice deficiency.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directive.  Stegall v. West, 11 Vet. App. 268, 271 
(1998). 

The reopened claim of service connection for tension headaches is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.




FINDINGS OF FACT

1.  In a rating decision in April 2002, the RO denied service 
connection for tension headaches; after the Veteran was notified 
of the adverse decision and of his right to appeal, he did not 
appeal and the decision became final by operation of law based on 
the evidence then of record.

2.  The evidence presented since the April 2002 rating decision 
is relates to an unestablished fact necessary to substantiate the 
claim of service connection.


CONCLUSIONS OF LAW

1.  The rating decision in April 2002 by the RO, denying the 
claim of service connection for tension headaches, became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 (2010).

2.  New and material evidence has been presented to reopen the 
claim of service connection for tension headaches.  38 U.S.C.A. 
§§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.








Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.  Under 38 C.F.R. § 3.159, VA must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) Veteran 
status; 2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the notice must include 
notice of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in October 2002, in February 2003, in September 
2004, in July 2005, in June 2006, and in April 2010.  The Veteran 
was notified of the type of evidence necessary to reopen the 
claim of service connection, namely, new and material evidence 
and what each of those terms - "new" and "material" - meant.  
The Veteran was notified that the claim was previously denied 
because tension headaches were not related to service.  




The VCAA notice included the type of evidence needed to 
substantiate the claim of service connection, namely, evidence of 
an injury or disease or event causing an injury or disease during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during service.   

The Veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he could 
submit other records not in the custody of a Federal agency, such 
as private medical records or with his authorization VA would 
obtain any such records on his behalf.  The VCAA notice included 
the provisions for the effective date of a claim and for the 
degree of disability assignable.

As for content of the VCAA notice, the documents complied with 
the specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA 
notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim); and of Kent v. Nicholson, 20 Vet. App. 1 
(2006) (the elements of a new and material evidence claim).  

To the extent the VCAA notice was provided after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
procedural defect was cured as after the RO provided content-
complying VCAA notice the claim was readjudicated, as evidenced 
by the supplemental statement of the case, dated in October 2010.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent readjudication 
without resorting to prejudicial error analysis.). 




Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained VA record, records of the 
Social Security Administration, and records from the Office of 
Personnel Management. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural and Factual Background

In the rating decision in April 2002, the RO denied the claim of 
service connection for tension headaches because headaches were 
not shown to be present during service and tension headaches 
first diagnosed after service were unrelated to an injury, 
disease, or event during service.  After the Veteran was notified 
of the adverse determination and of his procedural and appellate 
rights, he did not appeal, and by operation of law, the April 
2002 rating decision, denying the Veteran's claim of service 
connection for tension headaches, became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 3.104(a). 

In September 2002, the Veteran filed the current application to 
reopen the claim. 

Although the April 2002 rating decision is final, the claim for 
service connection may be reopened if new and material evidence 
is presented.  38 U.S.C.A. § 5108.

As the application to reopen the claim was received in September 
2002, the current regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156 applies.







New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

In order that the additional evidence may be considered new and 
material, the evidence must relate to the basis for the prior 
denial of the claim.

In determining whether evidence is new and material, the 
credibility of the evidence, although not its weight, is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
presumption of credibility is rebuttable when the evidentiary 
assertion is inherently incredible or when the fact asserted is 
beyond the competence of the person making the assertion.  King 
v. Brown, 5 Vet. App. 19, 21 (1993).

Where, as here, a claim of service connection has been previously 
denied, a subsequent claim of service connection for the same 
disability may not be considered on the merits unless new and 
material evidence has been presented.  And whether or not the RO 
reopened a claim is not dispositive, as it is the Board's 
jurisdiction responsibility to consider whether it is proper for 
a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial).

Evidence Previously Considered

The evidence that was of record and considered by the RO at the 
time of the April 2002 rating decision is summarized as follows: 

The service treatment records contain no complaint, finding, or 
history of headaches. 

In a statement in June 2001, the Veteran stated that his 
headaches began in 1992 and 1993 and that he received treatment 
for headaches during service from 1992 to 1995. 

VA records from January 1998 to January 2002 first document 
headaches in 1999. 

On VA examination in March 2002, the diagnosis was tension 
headaches.

Additional Evidence and Analysis

The additional evidence is addressed below. 

In statements and in testimony, the Veteran stated that his 
headaches began in service.  

The Veteran is competent, based on his asserted personal 
knowledge, to state that he had headaches in service.  38 C.F.R. 
§ 3.159 (Competent lay evidence means any evidence not requiring 
that the proponent have specialized education, training, or 
experience; lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and conveys 
matters that can be observed and described by a lay person.); 
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is 
competent as to symptoms of an injury or illness, which are 
within the realm of one's personal knowledge, personal knowledge 
is that which comes to the witness through the use of the senses; 
lay testimony is competent only so long as it is within the 
knowledge and personal observations of the witness, but lay 
testimony is not competent to prove a particular injury or 
illness).  

Competency is a question of fact, which is to be addressed by the 
Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007). 





The extent the Veteran is competent to state that he had 
headaches in service his statements and testimony meet the 
threshold of a notation of symptoms during service.  See Savage 
v. Gober, 10 Vet. App. 488, 497 (1997) (continuity of 
symptomatology requires that the evidence show only that a 
condition was observed, that is, noted, during service, but does 
not require that such observation be recorded during service).

As the claim was previously denied because there was no evidence 
of headaches in service, the Veteran's statements and testimony 
are new and material evidence as the evidence relates to an 
unestablished fact necessary to substantiate the claim. 

And the claim of service connection for tension headaches is 
reopened, but further development is needed before reaching a 
decision on the merits of the reopened claim.


ORDER

As new and material evidence has been presented, the claim of 
service connection for tension headaches is reopened, and to this 
extent only the appeal is granted.


REMAND

Although the Board has reopened the claim of service connection, 
the RO has not considered the claim on the merits in the first 
instance and further procedural and development is need before 
the Board can decide the claim on the merits.







Accordingly, the case is REMANDED for the following action. 

Adjudicate the claim of service connection 
for tension headaches on the merits, 
considering all the evidence of record.  If 
the evidence of record is insufficient to 
decide the claim, develop the claim under 
the duty to assist, including affording the 
Veteran a VA examination with a medical 
opinion.

If the benefit sought on appeal is denied, 
furnish the Veteran and his representative 
a supplemental statement of the case and 
return the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


